Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 04/07/2022.
Claims 1-20 are pending. 
Claims 1, 13, 15, 16 and 17 are independent. 



Response to Arguments
Applicant’s arguments, see pages 9-12, filed 04/07/2022., with respect to the rejection(s) of claim(s) 1-17 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hara et al. (US 2018/0201303).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2018/0201303) in view of Park (US 2010/0148763).

Re claim 1, Hara teaches (Figure 4) a motor control apparatus that controls a motor including a rotor and a resolver (21), the motor (2) control apparatus comprising:
a first detector (21) configured to detect a rotation position of the rotor using a signal from the resolver (para 44), the first detector allowing resolution of the rotation position to become lower in a region in which a rotation speed of the rotor is higher than a first predetermined value (21; para 44), than in a region in which the rotation speed is equal to or lower than the first predetermined value (para 47);
a second detector (15 and 16A) configured to estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 38-39); 
and
a switcher (Controller 1) configured to switch between a first control (sensor) and a second control (sensorless) in the region in which the rotation speed is equal to or lower than the first predetermined value (para 45), the first control including controlling the motor using the rotation position detected by the first detector (para 44), and the second control including controlling the motor using the rotation position estimated by the second detector (para 45).
Hara doesn’t explicitly teach or say a resolver or sensor is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park to reduce magnetic interference (see Park, para 77).

Re claim 2, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein in switching between the first control and the second control, the switcher (see Hara; 1) allows the rotation position for use in controlling the motor to change gradually from a pre-switching value to a post-switching value (see Hara; para 44-45). 

Re claim 7, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein an accuracy of an estimation of the rotation position by the second detector is lower than a predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hara; para 44-45), and 
wherein the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than the second predetermined value (see Hara; para 44-45).

Re claim 8 Hara in view of Park teaches the motor control apparatus according to claim 2, wherein an accuracy of an estimation of the rotation position by the second detector is lower than a predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hara; para 44), and 
wherein the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than the second predetermined value (see Hara; para 44-45).

Re claim 9, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein an accuracy of an estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hara; para 44), and
wherein the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than a third predetermined value (see Hara; para 44-45), the third predetermined value being lower than the first predetermined value and higher than the second predetermined value (see Hara; para 44-45).

Re claim 10, Hara in view of Park teaches the motor control apparatus according to claim 2, wherein an accuracy of an estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hara; para 44), and
wherein the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than a third predetermined value (see Hara; para 44-45), the third predetermined value being lower than the first predetermined value and higher than the second predetermined value (see Hara; para 44-45).

Re claim 11, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein the switcher switches between the first control and the second control on a condition that the rotation speed of the rotor changes across a predetermined value (see Hara; para 44-45), and
wherein the switcher switches, on a condition that the rotation speed of the rotor falls within a predetermined range including the predetermined value (see Hara; para 44-45), between the first control and the second control earlier in a case where a rotational acceleration rate of the rotor toward the predetermined value is greater than a threshold, than in a case where the rotational acceleration rate is smaller than the threshold (see Hara; para 44-45).

Re claim 12, Hara in view of Park teaches the motor control apparatus according to claim 2, wherein the switcher switches between the first control and the second control on a condition that the rotation speed of the rotor changes across a predetermined value (see Hara; para 44-45), and
wherein the switcher switches, on a condition that the rotation speed of the rotor falls within a predetermined range including the predetermined value (see Hara; para 44-45), between the first control and the second control earlier in a case where a rotational acceleration rate of the rotor toward the predetermined value is greater than a threshold, than in a case where the rotational acceleration rate is smaller than the threshold (see Hara; para 44-45).

Re claim 15, Hara teaches (Figure 4) a motor control method of controlling a motor including a rotor and a resolver (21), the motor (2) control method comprising: 
switching between a first control (sensor) and a second control (sensorless) in a region in which a rotation speed of the rotor is equal to or lower than a predetermined value (para 44),
the first control (sensor) including controlling the motor using a rotation position of the rotor detected by a detection method, the detection method including detecting the rotation position using a signal from the resolver (para 44-45), 
and the detection method including allowing resolution of the rotation position to become lower in a region in which the rotation speed of the rotor is higher than the predetermined value (para 47), than in a region in which the rotation speed is equal to or lower than the predetermined value (para 47),
and
the second control (sensorless) including controlling the motor using the rotation position estimated using a current of the motor without using the signal from the resolver (para 45);
Hara doesn’t explicitly teach or say a resolver is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park to reduce magnetic interference (see Park, para 77).

Re claim 16, Hara teaches (Figure 4) a motor control apparatus that controls a motor including a rotor and a resolver (21), the motor (2) control apparatus comprising:
a first detector (21) configured to detect a rotation position of the rotor using a signal from the resolver (para 44), 
the first detector allowing resolution of the rotation position to become lower in a region in which a rotation speed of the rotor is higher than a first predetermined value (para 47), than in a region in which the rotation speed is equal to or lower than the first predetermined value (para 47); and
circuitry configured to:
 estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (15 and 16A; para 38-39); and
switch between a first control (sensor) and a second control (sensorless) in the region in which the rotation speed is equal to or lower than the first predetermined value (para 44), the first control including controlling the motor using the rotation position detected by the first detector (para 44), and the second control including controlling the motor using the rotation position estimated by the circuitry (para 47).
Hara doesn’t explicitly teach or say a resolver is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park to reduce magnetic interference (see Park, para 77).

Re claim 18, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein the second detector (see Hara; 15 and 16A) estimates the rotation of the rotor independently of any use of the signal of the resolver (see Hara; para 38-39).

Re claim 19, Hara in view of Park teaches the motor control apparatus according to claim 1, wherein the second detector (see Hara; 15 and 16A) estimates the rotation position using a predetermined model of the motor and only the current of the motor (see Hara; para 38-39).



Claims 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2018/0201303) in view of Park (US 2010/0148763) as applied to claim 1 above, and further in view of Fujimoto et al. (US 2002/0152039).

Re claim 3, 4, Hara in view of Park teaches the motor control apparatus according to claim 1, but fails to explicitly teach wherein the switcher determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector, and wherein the switcher executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold.
Fujimoto teaches (Figure 1) wherein the switcher (4) determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector (para 45; determines the peak signal), and executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold (para 48).
wherein the switcher (4) determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector (para 45; determines the peak signal), and wherein the switcher executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold (para 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park further with that taught by Fujimoto to improve accuracy (see Fujimoto, para 12).

Re claim 20, Hara in view of Park teaches the motor control apparatus according to claim 1, but fails to explicitly teach wherein the second detector applies a low-pass filter to remove a high-frequency component to estimate the rotation position.
Fujimoto teaches (Figure 1) wherein the second detector applies a low-pass filter (LPF) to remove a high-frequency component to estimate the rotation position (para 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park further with that taught by Fujimoto to improve accuracy (see Fujimoto, para 12).




Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2018/0201303) in view of Park (US 2010/0148763) as applied to claim 1 above, and further in view of Takahashi et al. (US 2019/0348938).

Re claim 5 and 6, Hara in view of Park teaches the motor control apparatus according to claim 1, but fails to explicitly teach wherein the switcher executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor or an amount of change per time in the rotation speed, or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold.
Takahashi teaches (Figure 1) wherein the switcher (feedback control switching unit 62) executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor (para 104) or an amount of change per time in the rotation speed (para 104), or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold (para 104);
wherein the switcher (feedback control switching unit 62) executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor (para 104) or an amount of change per time in the rotation speed (para 104), or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Park further with that taught by Takahashi to provide a more efficient system (see Takahashi, para 4).



Claims 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2019/0323469) in view of Takahashi et al. (US 2019/0348938).

Re claim 13, Hara teaches (Figure 4) a motor control apparatus that controls a motor, the motor driving a vehicle and including a resolver (21), the motor (2) control apparatus comprising:
a first detector (21) configured to detect a rotation position of the rotor using a signal from the resolver (para 44);
a second detector (15 and 16A) configured to estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 38-39); and
but fails to explicitly teach a switcher configured to execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle or an amount of change per time in a vehicle speed, or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold, the first control including controlling the motor using the rotation position detected by the first detector, and the second control including controlling the motor using the rotation position estimated by the second detector.
Takahashi teaches (Figure 1) a switcher (feedback control switching unit 62) configured to execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle (para 104) or an amount of change per time in a vehicle speed (para 104), or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold (para 104), the first control including controlling the motor using the rotation position detected by the first detector (para 104), and the second control including controlling the motor using the rotation position estimated by the second detector (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Takahashi to provide a more efficient system (see Takahashi, para 4).

Re claim 14, Hara in view of Takahashi teaches the control apparatus according to claim 13, wherein the switcher executes the second control while inhibiting the first control on a condition that a cruise control is being executed (see Hao; para 15), the cruise control including keeping the vehicle speed within a predetermined range (see Hao; para 15). 

Re claim 17, Hara teaches (Figure 4) a motor control apparatus that controls a motor, the motor driving a vehicle and including a resolver (21), the motor (2) control apparatus comprising:
a first detector (21) configured to detect a rotation position of the rotor using a signal from the resolver (para 44);  and
circuitry (15 and 16A) configured to; 
estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 38-39); and
but fails to explicitly teach execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle or an amount of change per time in a vehicle speed, or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold, the first control including controlling the motor using the rotation position detected by the first detector, and the second control including controlling the motor using the rotation position estimated by the circuitry.
Takahashi teaches (Figure 1) (feedback control switching unit 62) execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle (para 104) or an amount of change per time in a vehicle speed (para 104), or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold (para 104), the first control including controlling the motor using the rotation position detected by the first detector (para 104), and the second control including controlling the motor using the rotation position estimated by the circuitry (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hara with that taught by Takahashi to provide a more efficient system (see Takahashi, para 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846